EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated the 1st day of October, 2004, and as amended on the 19 th day of March, 2007 between American International Industries, Inc., a Nevada corporation, currently having its principal place of business at 601 Cien Street, Suite 235, Kemah, Texas 77565 (the "Company"), and Daniel Dror (the "Executive"). WHEREAS, the Company has benefited from the services of Executive for many years and desires to formalize the terms of the employment of Executive pursuant to this agreement ("Employment Agreement") and Executive desires to be employed by the Company, as a Chief Executive Officer and President of the Company pursuant to this Employment Agreement. NOW, THEREFORE, in consideration of the premises and covenants herein contained, the parties hereto agree as follows: 1. Term of Agreement .
